Held, (O’Gorman, J., writing,)
"that the appointment of the receiver in this action was within the judicial discretion of the court on the facts placed before it on the motion; that there was no reason to doubt that that discretion was not exercised properly and for good cause; and that the order, with modifications of some of its provisions which seemed to be inconsistent with the provision therein contained in relation to the Supreme Court Receiver above adverted to, should be affirmed.”
Sedgwick, Ch. J., concurred.